           Case 1:21-cr-00030-JDB Document 10-1 Filed 02/02/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                :

       v.                                    : Crim. No. 21-CR-30 (JDB)

STEPHANIE HAZELTON                           :

               CERTIFICATE PURSUANT TO LOCAL CIVIL RULE 83.2(C)

       Undersigned counsel, Daryl Jason Kipnis, pursuant to the above-referenced rule, states as

follows:

       1. My name is Daryl Jason Kipnis

       2. My office address is 280 Medford-Mt. Holly Road
          Medford, New Jersey 08055, (732) 595-5298

       3. I am admitted to the following bars:

            a. United States District Court for the District of New Jersey
            b. Supreme Court of New Jersey
            c. Supreme Court of Pennsylvania

       4. I have never been disciplined by any court.

       5. None.

       6. Not applicable.

                                                     Respectfully submitted,


                                                     Daryl J. Kipnis
                                                     ___________________________
                                                     Daryl J. Kipnis, Esq.
                                                     280 Medford-Mt. Holly Road
                                                     Medford, New Jersey 08055
                                                     732-595-5298
                                                     daryl@kipnislawoffices.com
